DETAILED ACTION
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 4, 2022 has been entered. Claims 1, 6, 7, 8, 22, 24, 27, and 28 were amended. Claim 3 was cancelled.
 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 and 22-26 in the reply filed on 3/3/2022 is acknowledged.  The traversal is on the grounds: 1) inventions I and II are not distinct; and 2) a serious search burden has not been established. This is not found persuasive for the reasons below.
	Inventions I and II are related as apparatus and process for its practice. In this case, the apparatus as claimed can be used to practice another materially different process, since the apparatus can be used to emit substances onto other surfaces such as within cavities between bricks on a side wall or along corner joints. Although “onto the bottom surface of the slot” is recited in the apparatus claim, this recitation describes an intended use and it is recognized that apparatus claims cover what a device is, not what a device does (see MPEP 2114(II)). Thus, Inventions I and II are considered to be distinct, since in this case the method as claimed requires the flowable substance to be emitted onto a bottom surface of a slot.
	Regarding establishing a serious burden, Invention I is classified in B05C 5/0254 and Invention II is classified in B05D 1/26. Thus, the inventions have acquired a separate status in the art in view of their different classification. Since Inventions I and II are considered distinct from each other, the inventions further require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) and the prior art applicable to one invention is not expected to be applicable to the other invention. Alleging the titles of the classification sub-groups to be similar is an insufficient showing that no burden exists. See MPEP 803(II) and 808.02. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/3/2022.


Claim Rejections - 35 USC § 112
	The previous rejections under 35 USC 112(b) on claims 1-9 and 22-26 are withdrawn since all instances of “body” were amended to clarify “nozzle body” in the claims.
	The previous rejections under 35 USC 112(a) on claims 27 and 28 are withdrawn since applicant’s arguments were found persuasive (see Remarks filed August 4, 2022 and Advisory action mailed August 25, 2022).

Claims 22-26 and 28 (claims 23, 25-26, and 28 as being dependent on claim 22) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 22 recites “the trailing contact surface disposed between the leading contact surface and the rear end” on Pg. 5, lines 6-7. The limitation “the rear end” is indefinite since it is unclear whether “the rear end” is referring to the rear end of the nozzle body previously recited in claim 22, or a rear end of other components recited in the claims; since a “rear end” is a broad expression that can refer to a location on any object. A claim which contains identical elements may be considered indefinite if it has not been clearly distinguished as to which elements reference is being made. See MPEP 2173.05(e).
For the purpose of examination, the limitation will be interpreted as “the rear end of the nozzle body” for clarity.

Claim 22 recites “deposited onto the bottom surface as the nozzle body moves” on Pg. 5, line 19. The limitation “the bottom surface” is indefinite since it is unclear whether “the bottom surface” is referring to the bottom surface of the slot previously recited in claim 22, or a bottom surface of other components recited in the claims; since a “bottom surface” is a broad expression that can refer to a location on any object. A claim which contains identical elements may be considered indefinite if it has not been clearly distinguished as to which elements reference is being made. See MPEP 2173.05(e).
For the purpose of examination, the limitation will be interpreted as “the bottom surface of the slot” for clarity.

Claim 24 recites “wherein the dispensing end is longer than the mounting end from the front end to the rear end” on Pg. 5, lines 1-2. Similar to above, the limitations “the front end” and “the rear end” are indefinite since it is unclear whether the limitations are referring to the nozzle body previously recited in claim 22, or other components recited in the claims; since a “front end” and “rear end” are broad expressions that can refer to locations on any object. A claim which contains identical elements may be considered indefinite if it has not been clearly distinguished as to which elements reference is being made. See MPEP 2173.05(e).
For the purpose of examination, the recitation will be interpreted as “the front end of the nozzle body to the rear end of the nozzle body” for clarity.


Claim Rejections - 35 USC § 103
Claims 1, 4, 5, 6, 7, 8, 22, 23, 24, 26, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Matthias (WO 2014/015855, see English translation) in view of Kaminsky (USP 2862543). 

	The term “trailing” in the limitation “trailing contact surface” is interpreted in view of applicant’s specification to refer to its downstream position relative to the claimed leading contact surface. It is recognized that the “trailing contact surface” is located, to the contrary, upstream of the claimed leveling surface.

	Regarding claims 1, 4, 5, and 27, Matthias teaches slot applicator nozzle comprising: 
a nozzle body that extends a height from an extension 11 (mounting end) of the nozzle body to a tube 2 (dispensing end) of the nozzle body (para 0038; see for example Figs. 1 and 2), the tube 2 (dispensing end) sized to fit within a groove 15 (slot) (para 0017, 0043-0049; see for example Fig. 2) of an object, the nozzle body defining a cavity 12 (channel) therethrough with an opening 17 (outlet) at the tube 2 (dispensing end) (para 0038; see for example Fig. 1), 
the tube 2 (dispensing end) of the nozzle body including a sliding surface 7b (leading contact surface) and a sliding surface 7a (trailing contact surface) separated from each other by a step 20 (gap) (para 0038-0049; see for example Figs. 1 and 2), both the sliding surface 7b (leading contact surface) and sliding surface 7a (trailing contact surface) configured to contact a bottom surface of the groove 15 (slot) as the nozzle body is moved along the groove 15 (slot) in an application direction, with the sliding surface 7a (trailing contact surface) trailing behind the sliding surface 7b (leading contact surface) (para 0038-0049; see for example Figs. 1 and 2), and 
the opening (outlet) of the cavity 12 (channel) configured to emit a flowable substance (16) (para 0015-0016) rearward of the sliding surface 7a (trailing contact surface) onto the bottom surface of the groove 15 (slot) as the nozzle body is moved in the application direction ‘X’ para 0038-0049; see for example Figs. 1 and 2). 

Matthias does not explicitly teach a leveling surface disposed behind sliding surface 7a (trailing contact surface).
However, Kaminsky teaches a shoe 20 with a concave underside (leveling surface) disposed behind outlet (32) (col. 3, lines 28-35; col. 3, lines 3-13; see for example Figs. 3 and 5), the concave underside (leveling surface) of shoe 20 configured to restrict a height of the flowable substance (10) that is deposited on the surface of the V-shaped groove (see for example Fig. 1) as the body of tool 14 (nozzle) is moved in the application direction, wherein the concave underside (leveling surface) of shoe 20 is concavely recessed from a bottom (contact surface) of tube 16 along a height of the body of tool 14 (nozzle) such that at least a portion of the underside (leveling surface) of shoe 20 is disposed closer to a mounting end of tool 14 than a proximity of the bottom (contact surface) of tube 16 to the mounting end (col. 3, lines 28-35; see for example Figs. 3 and 5), wherein the bottom (contact surface) of tube 16 defines the front end of the outlet (32) and a rear edge of the outlet (32) is defined by the underside (leveling surface) of shoe 20 (see for example Fig. 2). Kaminsky further shows that the underside (leveling surface) of shoe 20 has an obtuse orientation relative to a height along a longitudinal axis of the body of tool 14 (nozzle) (see for example Fig. 2). Kaminsky further teaches that the underside (leveling surface) of shoe 20 permits the tool 14 (nozzle) to force the flowable substance (10) into the groove (col. 3, lines 28-35).
The apparatus of the prior art combination would yield the sliding surface 7a (trailing contact surface) of Matthias between the underside (leveling surface) of shoe 20 of Kaminsky and the sliding surface 7b (leading contact surface), since Kaminsky discloses the shoe 20 is arranged downstream. Similarly, the apparatus of the prior art combination would yield the opening 17 (outlet) located between the sliding surface 7a (trailing contact surface) of Matthias and the shoe 20 of Kaminsky, since Kaminsky discloses the underside (leveling surface) of shoe 20 is arranged downstream. 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube 2 (dispensing end) of Matthias to include a leveling surface in the claimed manner, as taught by Kaminsky, for the benefit of forcing the flowable substance into the groove.

Regarding claim 6, Matthias further teaches that the extension 11 (mounting end) defines an opening 18 (inlet) of the cavity 12 (channel), and the flowable substance (10) is configured to enter the cavity 12 (channel) through the opening 18 (inlet) and exits through the opening 17 (outlet) at the tube 2 (dispensing end) (para 0038; see for example Fig. 1). 

Regarding claim 7, Matthias further shows that the sliding surface 7b (leading contact surface) is recessed relative to the sliding surface 7a (trailing contact surface) along the height of the nozzle body such that when both the sliding surfaces 7a,b (leading and trailing contact surfaces) are in contact with the bottom surface of the groove 15 (slot), the nozzle body leans such that the extension 11 (mounting end) leads the tube 2 (dispensing end) as the nozzle body is moved in the application direction (para 0038-0039; see for example Fig. 2).

Regarding claim 8, Matthias further shows that the nozzle body has a length from a front end of the nozzle body to the rear end of the nozzle body and a lateral depth from a first side of the nozzle body to an opposing second side of the nozzle body (see for example Figs. 5, 9, and 10), wherein the tube 2 (dispensing end) of the nozzle body is longer than the extension 11 (mounting end) of the nozzle body along the length, and thinner than the extension (mounting end) along the lateral depth (see for example Figs. 1 and 2). 

Regarding claims 22, 26, and 28, Clark teaches a slot applicator nozzle comprising: 
a nozzle body with an extension 11 (mounting end) and a tube 2 (dispensing end) opposite the extension 11 (mounting end), the tube 2 (dispending end) sized to fit within a groove 15 (slot) of an object (para 0017, 0043-0049; see for example Fig. 2), the tube 2 (dispensing end) extending from a front end of the nozzle body to a rear end of the nozzle body, the nozzle body defining a cavity 12 (channel) therethrough with an opening 17 (outlet) at the tube 2 (dispensing end) (para 0038; see for example Figs. 1 and 2), 
the tube 2 (dispensing end) of the nozzle body includes a sliding surface 7b (leading contact surface) and a sliding surface 7a (trailing contact surface) separated from each other by a step 20 (gap) (para 0038-0049; see for example Figs. 1 and 2), both the sliding surface 7b (leading contact surface) and sliding surface 7a (trailing contact surface) configured to contact a bottom surface of the groove 15 (slot) as the nozzle body is moved along the groove 15 (slot) in an application direction, the sliding surface 7a (trailing contact surface) trailing disposed between the sliding surface 7b (leading contact surface) and the rear end of the nozzle body (para 0038-0049; see for example Figs. 1 and 2), and 
the opening (outlet) of the cavity 12 (channel) configured to emit a flowable substance (16) (para 0015-0016) rearward of the sliding surface 7a (trailing contact surface) onto the bottom surface of the groove 15 (slot) as the nozzle body is moved in the application direction ‘X’ para 0038-0049; see for example Figs. 1 and 2). 

Matthias further shows that the sliding surface 7b (leading contact surface) is recessed relative to the sliding surface 7a (trailing contact surface) along the height of the nozzle body such that when both the sliding surfaces 7a,b (leading and trailing contact surfaces) are in contact with the bottom surface of the groove 15 (slot), the nozzle body leans such that the extension 11 (mounting end) leads the tube 2 (dispensing end) as the nozzle body is moved in the application direction (para 0038-0039; see for example Fig. 2).

Matthias does not explicitly teach a leveling surface disposed behind sliding surface 7a (trailing contact surface).
However, Kaminsky teaches a shoe 20 with a concave underside (leveling surface) disposed behind outlet (32) (col. 3, lines 28-35; col. 3, lines 3-13; see for example Figs. 3 and 5), the concave underside (leveling surface) of shoe 20 is concavely recessed from a bottom (contact surface) of tube 16 along a height of the body of tool 14 (nozzle) for controlling a height of a flowable substance (10) deposited onto the bottom surface of the V-shaped groove (slot) as the body of tool 14 (nozzle) moves (col. 3, lines 28-35; see for example Figs. 3 and 5). Kaminsky further shows that the underside (leveling surface) of shoe 20 has an obtuse orientation relative to a height along a longitudinal axis of the body of tool 14 (nozzle) (see for example Fig. 2). Kaminsky further teaches that the underside (leveling surface) of shoe 20 permits the tool 14 (nozzle) to force the flowable substance (10) into the groove (col. 3, lines 28-35).
The apparatus of the prior art combination would yield the sliding surface 7a (trailing contact surface) of Matthias between the underside (leveling surface) of shoe 20 of Kaminsky and the sliding surface 7b (leading contact surface), since Kaminsky discloses the shoe 20 is arranged downstream. Similarly, the apparatus of the prior art combination would yield the opening 17 (outlet) located between the sliding surface 7a (trailing contact surface) of Matthias and the shoe 20 of Kaminsky, since Kaminsky discloses the underside (leveling surface) of shoe 20 is arranged downstream. 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube 2 (dispensing end) of Matthias to include a leveling surface in the claimed manner, as taught by Kaminsky, for the benefit of forcing the flowable substance into the groove.

Regarding claim 23, Matthias further teaches that the extension 11 (mounting end) defines an opening 18 (inlet) of the cavity 12 (channel), and the flowable substance (10) is configured to enter the cavity 12 (channel) through the opening 18 (inlet) and exits through the opening 17 (outlet) at the tube 2 (dispensing end) (para 0038; see for example Fig. 1). 

Regarding claim 24, Matthias further shows that the tube 2 (dispensing end) of the nozzle body is longer than the extension 11 (mounting end) of the nozzle body along the length, and thinner than the extension (mounting end) along the lateral depth (see for example Figs. 1 and 2).

Claims 9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Matthias (WO 2014/015855, see English translation) in view of Kaminsky (USP 2862543) as applied to claims 1 and 22 above, and in further view of Gross (USP 4074655, already of record).
Regarding claims 9 and 25, Matthias further teaches that projection 5 of sliding surfaces 7a,b (leading and trailing contact surfaces) can have various shapes (para 0024, 0038; see for example Figs. 1 and 2).
Matthias does not explicitly teach that the sliding surfaces 7a,b (leading and trailing contact surfaces) have shapes that complement a curve along the bottom surface of the groove 15 (slot). 
However, Gross teaches that it would have been obvious for the contact surfaces to have shapes that complement a shape along a surface to be coated, for the benefit of enabling positioning (col. 4, lines 36-41; col. 4, lines 59-68; see for example Figs. 1 and 2). Although the claim recites a curve rather than flat edges, "[t]he gap between the prior art and respondent’s system is simply not so great as to render the system nonobvious to one reasonably skilled in the art." Id. at 230, 189 USPQ at 261 (see MPEP 2143(I)(D)). This is an application of a technique from the prior art – the use of conforming contact surfaces of coating devices to the shape of the surface to be coated. The basic technique of conforming contact surfaces of coating devices to the particular shape of the surface to be coated yields no more than the predictable outcome which one of ordinary skill would have expected to achieve, which is to enable positioning of the coating device. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the sliding surfaces 7a,b (leading and trailing contact surfaces) to have shapes that complement a curve along the bottom surface of the groove 15 (slot), for the benefit of enabling positioning of the coating device.


Response to Arguments
Applicant’s arguments with respect to claims 1 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717